Exhibit 10.1
THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
This Third Amendment to Loan and Security Agreement (the “Amendment”) is entered
into as of June 9, 2010, by and between Square 1 Bank (the “Bank”) and Local.com
Corporation (the “Borrower”).
RECITALS
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 26, 2009 (as amended from time to time, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.
Unless otherwise defined herein, capitalized terms shall have the same meaning
as given to them in the Agreement.
NOW, THEREFORE, the parties agree as follows:

1)   Section 6.7(a) of the Agreement is hereby amended and restated as follows:

     (a) EBITDA. For the corresponding months set forth in the table immediately
below, calculated on a rolling three-months basis, an Adjusted EBITDA of not
less than the amounts shown. If the Borrower exercises the Conversion Option set
forth in Section 2.1(c)(ii) hereof, this minimum Adjusted EBITDA covenant shall
no longer apply after the Non-Formula Revolving Maturity Date.

          Minimum Adjusted EBITDA Rolling 3-months
Oct-09
  $ 617,458  
Nov-09
  $ 727,968  
Dec-09
  $ 870,379  
Jan-10
  $ 904,738  
Feb-10
  $ 899,732  
Mar-10
  $ 858,520  
Apr-10
  $ 124,011  
May-10
  $ 872,937  

2)   Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

3)   Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

4)   This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

Local.com — 3rd Amendment to LSA

 



--------------------------------------------------------------------------------



 



5)   As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

  a)   this Amendment, duly executed by Borrower;     b)   all Bank Expenses
incurred through the date of this Amendment, which may be debited from any of
Borrower’s accounts; and     c)   such other documents and completion of such
other matters, as Bank may reasonably deem necessary or appropriate.

[Remainder of Page Intentionally Left Blank]
Local.com – 3rd Amendment to LSA

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

                  Local.com Corporation       Square 1 Bank
 
               
By:
  /s/ Kenneth S.n       By:   /s/ Chris Erro
 
               
Its:
  VP Finance       Its:   Vice President
 
               

[Signature Page to Third Amendment to Loan and Security Agreement]
Local.com – 3rd Amendment to LSA

 